Case 1:15-cv-00041-RJJ-PJG ECF No. 146-1, PageID.922 Filed 07/07/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 LEON DOUGLAS #132125,

       Plaintiff,                          Hon. Robert J. Jonker

 v.                                        Case No. 1:15-cv-00041-RJJ-PJG


 CARMEN PALMER, et al.,

       Defendants,
 ________________________________/


                                APPENDIX A
          Case 1:15-cv-00041-RJJ-PJG ECF No. 146-1, PageID.923 Filed 07/07/20 Page 2 of 6

                                                                                   EFFECTIVE DATE              NUMBER
                  MICHIGAN DEPARTMENT OF CORRECTIONS
                                                                                   02/06/12                    04.07.110
               POLICY DIRECTIVE
SUBJECT                                                                            SUPERSEDES
STATE-ISSUED ITEMS AND CELL/ROOM FURNISHINGS                                       04.07.110 (12/31/07)
                                                                                   AUTHORITY
                                                                                   791.203; 791.204; 791.237

                                                                                   PAGE        1    OF   5

    POLICY STATEMENT:

    Prisoners in Correctional Facilities Administration (CFA) institutions shall be provided state-issued items,
    including clothing, and provided cell/room furnishings to provide for their basic personal needs while
    incarcerated. If needed, prisoners shall be provided other state-issued clothing upon parole or discharge.

    POLICY:

    GENERAL INFORMATION

    A.       For purposes of this policy, “prisoner” includes probationers in the Special Alternative Incarceration
             Program (SAI).

    B.       All state-issued items and cell/room furnishings shall be clean and in good repair, and shall be replaced
             at all facilities as needed due to normal wear and tear or loss.

    C.       The CFA Deputy Director shall determine the official material for state-issued prisoner clothing. The
             clothing shall be issued to prisoners in the proper size and shall be reissued as necessary due to a
             change in clothing size. If a prisoner requests an item in an unusual size (e.g., extremely large;
             extremely small) and the item cannot be provided from Michigan State Industries within 30 calendar
             days of the request, the item shall be immediately ordered from another source. Clothing items shall be
             worn consistent with standards set forth in procedures issued by the CFA Deputy Director or, for SAI, as
             set forth by the Warden of the Cooper Street Correctional Facility (JCS). Except for underwear and
             headgear issued pursuant to Paragraph I, clothing items may be reissued to other prisoners.

    D.       Prisoners are responsible for having their washable state-issued items, including clothing, laundered.
             Each Warden shall develop a laundry schedule to ensure that regular laundering services are available
             to prisoners. Laundry schedules shall be posted in all housing units in an area accessible to prisoners.

    E.       Prisoners may not decline state-issued items issued pursuant to Paragraph I except for pajamas,
             underwear items, or if an alternate item is required to be issued for medical reasons as documented by
             a currently valid Special Accommodation Notice (CHJ-244) issued pursuant to PD 04.06.160 "Medical
             Details and Special Accommodation Notices".

    STATE-ISSUED CELL/ROOM FURNISHINGS IN CFA INSTITUTIONS

    F.       In SAI, state-issued cell/room furnishings shall be issued as determined by the JCS Warden. For all
             other prisoners in the general population, state-issued cell/room furnishings for prisoners shall include
             the following, unless specifically exempted in writing by the CFA Deputy Director:

             1.      One acrylic, stainless steel or polished aluminum mirror. This is not required if mirrors are
                     provided in a community grooming area (e.g., washroom).

             2.      Bulletin board – maximum 2' x 2'. Except for a reasonable selection of neatly arranged pictures
                     which may be displayed on a desk or locker top or inside the locker, pictures and other displays
                     may be hung only on a bulletin board within the prisoner's cell or room. Nude pictures, to the
                     extent permitted in PD 05.03.118 "Prisoner Mail", shall not be displayed or hung anywhere in a
                     cell or room, including on bulletin boards or inside lockers. This does not prevent a prisoner
                     from keeping the nude pictures in an approved scrapbook or photo album provided the pictures
                     are not openly displayed in the cell or room.
         Case 1:15-cv-00041-RJJ-PJG ECF No. 146-1, PageID.924 Filed 07/07/20 Page 3 of 6
DOCUMENT TYPE                       EFFECTIVE DATE                    NUMBER
POLICY DIRECTIVE                    02/06/12                          04.07.110                  PAGE   2   OF   5


                3.      Writing surface.

                4.      Seating surface.

                5.      Bed.

                6.      Locker.

                7.      Wastebasket.

                8.      Prisoner Guidebook.

                9.      Fan approved by the CFA Deputy Director, but only in double-bunked cells or rooms unless
                        otherwise approved by the CFA Deputy Director.

                9.      Mattress, fire retardant with staph-chek covering.

                10.     Pillow with staph-chek covering.

    G.          Staff shall complete a Cell Inventory Checklist (CAJ-896) upon a prisoner's assignment to a cell or
                room, which shall reflect the condition of that cell/room and that all required furnishings have been
                provided. The form shall be signed by both the prisoner assigned and the staff person completing the
                form. Staff also shall complete the form for that cell/room when the prisoner is reassigned to another
                cell/room. Staff shall identify any items missing from or damage to the cell/room.

    H.          Prisoners shall be held responsible for their willful loss of or willful damage to state-issued cell/room
                furnishings. If a prisoner does not agree to the removal of funds from his/her account to pay for the cost
                of the item, a hearing shall be conducted pursuant to Administrative Rule 791.3310 or 791.3315, as
                appropriate, to determine if the item was willfully lost or willfully damaged by the prisoner and, if so,
                whether restitution should be ordered. If restitution is ordered, the funds shall be removed from the
                prisoner's account in the manner set forth in PD 04.02.105 "Prisoner Funds".

    CLOTHING AND OTHER STATE-ISSUED ITEMS IN CFA INSTITUTIONS

    I.          All newly committed prisoners, prisoners returned as parole violators, and prisoners returned from
                escape status shall be issued the following items at a reception facility and at other facilities at which
                intake processing occurs, except as set forth in Paragraph J:

                1.      Underwear, as set forth below:

                        a.        Socks - three pairs

                        b.        Brassieres - three (females only)

                        c.        Undershirts - two (males only)

                        d.        Underpants - seven

                        e.        Thermal tops and bottoms - two pairs

                2.      Trousers/slacks - two

                3.      Shirts/blouses - two

                4.      Shorts - one

                5.      T-shirts - two (females only)

                6.      Winter coat - one
         Case 1:15-cv-00041-RJJ-PJG ECF No. 146-1, PageID.925 Filed 07/07/20 Page 4 of 6
DOCUMENT TYPE                       EFFECTIVE DATE                  NUMBER
POLICY DIRECTIVE                    02/06/12                        04.07.110                       PAGE   3   OF   5


                7.      Belt, if trousers/slacks do not have elasticized waist - one

                8.      Shoes - one pair

                9.      Pajamas - two pairs

                10.     Robe - one (females only)

                11.     Gloves - one pair

                12.     Knit cap - one

                13.     The following linens:

                        a.        Blanket(s)

                        b.        Sheets - two sets

                        c.        Pillow cases - two

                        d.        Towels - three

                        e.        Washcloths - two

                14.     Laundry bags - one for light colors and one for dark colors

                15.     Duffel bag - one

    J.          Prisoners shall be permitted to continue to possess and wear state-issued items that were issued prior
                to the effective date of this policy. Initial issue and replacement of state-issued items shall be limited to
                the quantities identified in Paragraph I.

    K.          SAI prisoners shall be issued clothing, linens, laundry bags, and duffel bags as determined by the JCS
                Warden.

    L.          State-issued undershirts, t-shirts, coats, trousers, slacks, shirts, blouses, and laundry bags shall be
                conspicuously marked with the identification number of the prisoner to whom it is issued. The items
                shall be marked consistent with standards set forth in procedures issued by the CFA Deputy Director or,
                for SAI, as set forth by the JCS Warden.

    M.          Prisoners in segregation shall be permitted to retain in their cell only the following state-issued items; all
                other state-issued items shall be stored for the prisoner while in segregation:

                1.      Underwear issued pursuant to Paragraph I.

                2.      Shorts.

                3.      Athletic shirts/t-shirts (females only)

                4.      Pajamas.

                5.      Trousers/slacks and shirts/blouses. However, jumpsuits may be issued in lieu of these items
                        with approval of the Warden.

                6.      Soft-soled shoes.

                7.      Wardens may prohibit prisoners from possessing state-issued coats, gloves, and caps in their
                        cell; however, if prohibited, prisoners shall be provided access to these items as needed for
                        outdoor activity and transportation.
         Case 1:15-cv-00041-RJJ-PJG ECF No. 146-1, PageID.926 Filed 07/07/20 Page 5 of 6
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
POLICY DIRECTIVE                   02/06/12                        04.07.110                        PAGE   4   OF   5


                8.      Wardens may prohibit prisoners from possessing laundry bags in their cell; however, if
                        prohibited, prisoners shall be provided access to laundry bags as needed for laundry.

                9.      Linens, as set forth in PD 04.05.120 "Segregation Standards".

    N.          Prisoners assigned to work in Michigan State Industries or on grounds or maintenance work
                assignments shall be issued one of the following as needed due to the nature of the work: 6” work
                boots, 6” safety boots, or 10” safety boots.

    O.          If requested, winter work coats, boots, gloves, and headgear with earmuffs shall be issued to prisoners
                working outdoors in cold weather; additional winter clothing may be issued with approval of the Warden
                or designee. Rain gear shall be issued to prisoners working outdoors when it is raining. Special
                assignment clothing (e.g., uniforms, overshoes) shall be issued as needed due to the nature of the
                work.

    P.          Except in SAI, staff shall complete a Prisoner Declaration of Received Clothing & Linen Issue form
                (CAJ-355) at the time of issue. The form shall be signed by both the prisoner receiving the items and
                the staff person completing the form. A copy of the completed form shall be retained in the prisoner's
                Counselor file.

    Q.          Except in SAI, Prisoner Request for State Issue Clothing forms (CAJ-251) shall be available in housing
                units and from the quartermaster.

    R.          Prisoners shall be held responsible for their willful loss of or willful damage to clothing and other items
                issued pursuant to this section. Prisoners shall be required to pay restitution for items they willfully lost
                or willfully damaged at the item's average replacement cost. The average replacement cost of each
                item shall be determined by the CFA Deputy Director and included on the Prisoner Declaration of
                Receiving Clothing & Linen Issue form (CAJ-355).

    S.          Except if the prisoner agrees in writing to the removal of funds from his/her account to pay the cost of
                an item s/he willfully lost or willfully damaged, a hearing shall be conducted pursuant to Administrative
                Rule 791.3310 or 791.3315, as appropriate, to determine if the item was willfully lost or willfully
                damaged by the prisoner and, if so, whether restitution should be ordered. If restitution is ordered, the
                funds shall be removed from the prisoner's account in the manner set forth in PD 04.02.105 "Prisoner
                Funds".

    T.          All state-issued items identified in Paragraph I, except for linens and items being laundered, shall
                transfer with the prisoner when transferring between CFA facilities except to and from SAI. Whenever a
                prisoner transfers other than to and from SAI, a Prisoner Receipt for State-Issue Items - On Transfer
                form (CSJ-254) shall be completed at the sending facility. The form shall be signed by the packing
                officer and, if available, the prisoner. The form also shall be signed at the receiving facility by both staff
                and the prisoner.

    U.          Except if transferred to or from SAI, state-issued items being laundered which are not transferred with a
                prisoner shall be transferred as soon as possible after laundering to the receiving CFA facility to ensure
                receipt within ten business days after the prisoner's transfer to that facility. The prisoner shall be
                provided upon request with replacement state-issue until the laundered items are received or
                permanently replaced. Temporary items issued pursuant to this paragraph may be reissued to other
                prisoners and do not need to be marked with the receiving prisoner's number, unless otherwise
                determined by the CFA Deputy Director and set forth in Department procedure.

    V.          Except for underwear and headgear issued pursuant to Paragraph I, all state-issued items shall be
                turned in when a prisoner is paroled or discharged.

    DRESS-OUT CLOTHING

    W.          If requested, a prisoner who is paroled or discharged shall be issued the following dress-out clothing
                prior to release if s/he does not have personal clothing to wear; however, state-issued clothing (“blues”)
                may be provided in lieu of dress-out clothing when the prisoner is paroling to an FOA residential reentry
         Case 1:15-cv-00041-RJJ-PJG ECF No. 146-1, PageID.927 Filed 07/07/20 Page 6 of 6
DOCUMENT TYPE                      EFFECTIVE DATE                   NUMBER
POLICY DIRECTIVE                   02/06/12                         04.07.110                       PAGE   5   OF   5


                facility to which the Department is providing transportation or is paroling to detainer.

                1.      A jacket or coat suitable for the season.

                2.      One pair trousers or slacks.

                3.      One shirt or blouse.

                4.      One pair shoes, except that CFA prisoners instead shall be permitted to keep one pair of shoes
                        issued pursuant to Paragraph I.

                5.      One pair of underpants and, for female prisoners, one brassiere, except that CFA prisoners
                        instead shall be permitted to keep underpants and brassieres issued pursuant to Paragraph I.

                6.      One pair of socks, except that CFA prisoners instead shall be permitted to keep socks issued
                        pursuant to Paragraph I.

    X.          With prior approval of the Warden or designee, personal clothing may be received from a family
                member or other member of the public for a prisoner to wear upon release provided the clothing is
                received and searched by staff; staff shall not give the clothing to the prisoner until s/he is being
                processed for release.

    Y.          If requested, a prisoner who is being paroled who has a verified job waiting in the community shall be
                issued two additional shirts or blouses, two additional pairs of work trousers or slacks, and either a pair
                of work shoes or 6" work boots in lieu of regular dress-out shoes.

    Z.          Except for shoes, clothing items issued pursuant to Paragraphs I, K, and L shall not be issued as dress-
                out clothing.

    CLOTHING FOR COURT APPEARANCES

    AA.         Prisoners shall be issued civilian clothing to wear for court appearances as set forth in PD 04.04.135
                "Custodial Transportation of Offenders".

    PROCEDURES

    BB.         Wardens and the CFA Deputy Directors shall ensure that procedures are developed as necessary to
                implement requirements set forth in this policy directive. Procedures shall be completed within 60
                calendar days after the effective date of this policy directive. This includes ensuring that their existing
                procedures are revised or rescinded, as appropriate, if inconsistent with policy requirements or no
                longer needed.

    AUDIT ELEMENTS

    CC.         A Primary Audit Elements List has been developed and is available on the Department’s Document
                Access System to assist with self audit of this policy pursuant to PD 01.05.100 “Self Audit of Policies
                and Procedures”.



    APPROVED: DHH 01/19/12
